PER CURIAM.
Kamilia Briggs appeals her probation order modifying “No Violent Contact” to “No Contact” as a violation of double jeopardy. Appellant pled to felony battery against Domisha Collins. She was sentenced to probation with the standard term to have no contact with Collins, but, upon motion, the court changed this to “no violent contact.”
Problems between Appellant and Collins continued, and two violation of probation charges were subsequently filed. The first was dismissed by the State and the second was dismissed by the court. Perhaps in order to protect Collins, the court sua sponte modified the terms of probation to reinstate the standard term of no contact.
Appellant claims the court violated her double jeopardy rights by increasing her penalty by modifying her sentence. We reluctantly agree.
REVERSED.
TORPY, C.J., PALMER, J., and HARRIS, C.M., Senior Judge, concur.